Citation Nr: 0403873	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  95-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
temporomandibular joint (TMJ) disability and postoperative 
residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant had active service from April 1989 to April 
1993.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Offices (RO's) located in Seattle, Washington, 
Pittsburgh, Pennsylvania, and most recently in New Orleans, 
Louisiana.  This case was before the Board in April 1997 at 
which time the Board granted service connection for reactive 
airway disease.  Accordingly, this issue has been resolved 
and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Also, following the Board's April 1997 remand action and 
following a July 1998 VA dental examination, the RO granted 
service connection for TMJ disability in a September 1998 
rating action.  This disability was evaluated as 10 percent 
disabling.  The veteran timely disagreed with the 10 percent 
evaluation and perfected an appeal of that issue.  In January 
2000, the Board again remanded the case to the RO for further 
development.  

Because she timely perfected an appeal of the assigned 
evaluation effective from the initial grant of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. App. 
119 (1999) is applicable.  The veteran's claim requires an 
evaluation of the degree of disability at all times during 
the pendency of her appeal.


REMAND

When the case was before the Board in January 2000, it was 
determined that the July 1998 VA examination was inadequate 
in various particulars.  First, while TMJ is ordinarily rated 
on TMJ articulation in accordance with 38 C.F.R. § 4.150, 
Diagnostic Code 9905, that examination at Block C3 failed to 
provide any (a) inter-incisal range or (b) range of lateral 
excursion (the meaning of the zero with the line drawn 
through it at that block is unknown).  While the examination 
did indicate nerve damage to the entire chin, and did make 
reference to various surgical procedures, the examination 
failed to adequately identify all postoperative residuals 
(including reference to affected bones, joints, nerves, and 
muscles) in a clear manner for rating purposes.  A discussion 
of the operative procedures performed during service would 
also be helpful.  That examination failed to identify the 
quantity, size, location and dysfunction of all scars related 
to the veteran's post-operative TMJ disability.  X-rays were 
not taken because of the veteran's pregnancy.  Finally, a 
discussion of the clinical purpose(s) of numerous service 
tooth extractions must also be provided.  

Upon review of the evidentiary record, the Board notes that 
in compliance with the January 2000 Board decision and 
remand, the RO scheduled the veteran for a dental and oral 
examination in May 2000; however, the record indicates that 
the examination was canceled because the veteran failed to 
report.  In a May 2000 statement, the veteran noted that she 
missed the dental/oral examination due to an address change; 
she indicated that the notice letter was not received until 
after the scheduled examination date.  Another examination 
was scheduled in July 2000; the veteran again failed to 
report for the examination.  In a statement in support of 
claim (VA Form 21-4138), dated in August 2000, the veteran 
indicated that she missed the scheduled examination because 
she was out of town, attending her grandmother's funeral.  
The records indicate that the veteran again failed to report 
for a VA examination scheduled in November 2000.  

Subsequently, a VA examination was conducted in December 
2000.  However, in a statement dated in February 2002, the 
veteran's service representative argued that the results of 
the December 2000 VA examination were grossly inadequate as 
few of the actions requested by the Board were completed.  
Therefore, it was requested that the veteran be re-examined 
as requested in the Board's remand decision of January 2000.  
By letter dated in November 2002, the veteran was informed 
that an examination had been rescheduled for her; the letter 
was mailed to an [redacted], Pennsylvania mailing address.  It 
is noted in the record that the veteran failed to appear for 
the scheduled examination.  

Of record is an Income-Net worth and Employment Statement, 
received in January 2003, indicating that the veteran was 
living on [redacted] in [redacted], Pennsylvania.  More 
recent correspondence from the veteran, dated in April and 
July 2003, appear to indicate that she was living on Locust 
Street, in Pittsburgh, Pennsylvania.  In any event, while the 
February 2003 Supplemental Statement of the Case (SSOC) noted 
that the veteran had failed to make herself available for a 
VA mandated examination, the veteran was not advised of the 
consequences of a failure to appear for an examination as per 
the provisions of 38 C.F.R. § 3.655 (2003).  Significantly, 
the Board cannot apply 38 C.F.R. § 3.655 to this appeal, for 
failure to report to a scheduled examination without good 
cause, when the record reflects that the veteran had not been 
provided with notice of the regulation.  See Marsh v. West, 
11 Vet. App. 468 (1998).  Therefore, to ensure the veteran is 
provided proper notice, and due process of law, the Board 
must remand this case so that she can be given another 
opportunity to appear for the required examination.  

At the time of the January 2000 Board remand, it was also 
noted that the clinical evidence indicated that the veteran 
does have a postoperative neurological facial impairment 
which has been rated.  The Board further noted that the 
veteran may be entitled to a separate evaluation for any TMJ 
loss of range of motion with TMJ articulation in accordance 
with 38 C.F.R. § 4.150, Diagnostic Code 9905, if any, to be 
combined with complaints of pain and findings of associated 
osteoarthritis with popping or clicking crepitus.  
Additionally, the July 1998 VA examination identified 
"multiple scars" but completely fails to provide any 
additional detail regarding such scars and any opinion as to 
their size, location, tenderness, tendency to limit function 
of any part affected, and/or disfigurement.  Therefore, the 
RO was directed to adequately consider and discuss whether 
the veteran met the requirements for separate ratings for 
nonoverlapping disabilities, all attributable to TMJ or 
postoperative residuals.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Finally, the Board noted that the veteran had raised a 
question of loss of teeth in her claim regarding "service 
trauma."  The RO was also directed to clarify whether the 
veteran was claiming entitlement to service connection for 
missing teeth for compensation purposes or for dental 
treatment purposes.  With respect to service connection, the 
RO's (and veteran's) attention is directed to the provisions 
of 38 C.F.R. § 3.381 as amended effective June 8, 1999.  
Additionally, the case of Simington v. West, 11 Vet. App. 41 
(1998), appears to strongly suggest that teeth removed in 
direct treatment of a service-connected disability would be 
service connected under 38 C.F.R. § 3.310(a) (2003).  The 
veteran has argued that she had numerous teeth removed during 
service for treatment of her now service-connected TMJ.  This 
issue was requested to be clarified, developed by 
examination, and discussed in rating action.  

The RO issued several Supplemental Statements of the Case 
(SSOC), dated in June 2001, September 2001, and February 
2003, but in its decisions to continue the assigned 10 
percent evaluation under Diagnostic Code 8207, did not 
consider whether separate evaluations were warranted.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those set forth by the Court.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or of the Court are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 268, 271 (1998).  Here, the 
RO has clearly failed to comply with the directives contained 
in the Board's January 2000 Remand.  Therefore, the RO will 
need to readjudicate the veteran's claim for a rating in 
excess of 10 percent for TMJ and postoperative residuals and 
issue another SSOC.  

Moreover, during the pendency of this appeal, and subsequent 
to the Board remand in January 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

The VCAA is applicable to all claims filed on or after the 
date of its enactment, November 9, 2000, or filed before that 
date and not yet final.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  While the veteran 
has been provided VCAA letters regarding other claims, she 
has not been duly apprised of the VCAA pertaining to her 
claim for a rating in excess of 10 percent for TMJ disability 
and postoperative residuals.  Therefore, although another 
remand will cause even further delay in deciding her case, 
she must be apprised of the significant changes that occurred 
as a result of the VCAA because adjudication of her claim, 
without prior notification of this new law, clearly will be 
prejudicial.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the appellant's 
claims file and ensure that all 
notification and development action 
required by the VCAA are completed as to 
the issue of the appellant's entitlement 
to a rating in excess of 10 percent for 
TMJ disability and postoperative 
residuals.  In particular, the RO should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in her possession 
that pertains to the claim.  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers (VA and non-VA) who have 
treated her for her service-connected TMJ 
syndrome with postoperative residuals 
since December 2000.  Obtain records from 
each health care provider she identifies.  
Any and all VA treatment records not 
already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  38 C.F.R. § 3.159.  

3.  The RO should inform the veteran of 
the effect of 38 C.F.R. § 3.655 on her 
claim should she fail to report for any 
scheduled VA examinations.  The RO must 
ensure that there is complete 
documentation in the record of all 
contact with the veteran, and that such 
contact is to the veteran at her last 
address of record.  Specifically, the RO 
must ensure documentation of the notice 
which informs the veteran of her 
scheduled examination.  

4.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist or specialists to 
determine the nature and severity of all 
TMJ disability and postoperative 
residuals.  The claims folder must be 
provided to the examiner in conjunction 
with the examination.  The examiner 
should provide an explanation of the 
surgical procedures performed during 
service, including the reasons for the 
multiple tooth extractions and an opinion 
as to whether all or any such extractions 
were performed to treat TMJ disability.  
This examination report must also include 
a clear discussion of all existing TMJ 
disability, including all post-operative 
residuals.  The report must clearly 
identify any limitation of TMJ 
articulation for (a) inter-incisal range 
and (b) range of lateral excursion.  
There must be a clear description of any 
and all nerve damage, muscle damage or 
atrophy, or bone or joint damage.  There 
should be X-ray studies with a clear 
interpretation of any degenerative or 
arthritic changes.  There should be a 
description of pain subjectively 
identified by the veteran and an opinion 
as to the sufficiency of pathology 
causing such pain.  There must be a clear 
identification of all scarring existing 
as TMJ postoperative residuals including 
number, location and size, and a clear 
report of whether each such scar 
identified is either tender and painful 
on objective demonstration, whether they 
actually limit the function of any part 
affected, and/or whether and to what 
degree (slight, moderate, or severe) that 
such scars may disfigure the veteran's 
head, face or neck.  A photograph of any 
exterior facial scars should be produced.  

5.  After completion of the above 
development, the RO should review the 
report of VA examination for 
completeness.  If the examination report 
does not include fully detailed 
descriptions of all test reports, special 
studies or opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should again 
evaluate the veteran's service-connected 
TMJ disability and postoperative 
residuals.  In so doing, the RO should 
consider and address the guidelines 
provided by the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), which 
provides that in cases such as this, the 
issue is not simply an assessment of the 
current level of disability but rather an 
assessment of the level of disability at 
all times during the appeal including the 
possibility of providing "staged" ratings 
for different periods during the appeal.  
The RO must also address and discuss the 
Court's guidance in Esteban v. Brown, 6 
Vet. App. 259 (1994), with respect to 
potentially separate ratings for a single 
service-connected disability 
understanding that the critical element 
is that none of the separately rated 
disabilities have symptoms which overlap 
with other separately rated disabilities.  
The RO must also consider Simington v. 
West, 11 Vet. App. 41 (1998), and the 
veteran's claim regarding teeth extracted 
as TMJ treatment during service.  If the 
RO's subsequent rating action does not 
resolve all issues to the veteran's 
satisfaction, the RO should furnish the 
veteran and her representative with a 
detailed supplemental statement of the 
case addressing the issues raised above 
and 38 C.F.R. § 3.381, and an opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until she receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

